IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JEFFREY L. SAXINGER, JOANNE               : No. 661 MAL 2019
SAXINGER, MATTHEW SAXINGER,               :
                                          :
                   Petitioners            : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
BRENNTAG NORTHEAST, INC.,                 :
ARMSTRONG WORLD INDUSTRIES, AND           :
ALAN J. HAY, M.D.,                        :
                                          :
                   Respondents            :


                                   ORDER



PER CURIAM

     AND NOW, this 4th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.